DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 07/06/2022.
Claims 2-22 are pending. Claim 1 is canceled. Claims 11-12 are amended.
	The previous objection of claims 12-21 are withdrawn, necessitated by the applicant amendment.
	Allowable Subject Matter
Claim 2-22 are allowed.
The closest prior art Bergstrom (US 3,128,242) discloses a reactor system comprising:
a plurality of adiabatic reactors (26, 28, 32), wherein each adiabatic reactor of the plurality of adiabatic reactors comprises a first naphtha reforming catalyst (see col 6 lines 1-10 and 35-50);
a feed header (14) fluidly coupled to at least one of the plurality of adiabatic reactors by one or more feed lines (see col 6 lines 25-75 and col 7 lines 1-35);
an intermediate product header (45) fluidly coupled to at least one of the plurality of adiabatic reactors by one or more product lines (see col 7 lines 55-70);
one or more isothermal reactors (25, 27, 31) fluidly coupled to the intermediate product header (45) by one or more inlet lines (coupled by the recycle gas return header (56)) (see figure 1), wherein the one or more isothermal reactors comprise a second naphtha reforming catalyst (see col 7 lines 10-25) and wherein the first naphtha reforming catalyst and the second naphtha reforming catalyst are the same or different (see col 5 lines 60-75 and col 6 lines 1-15);
an effluent header fluidly (83 or 34 or 36) coupled to the one or more isothermal reactors by one or more effluent lines (see col 7 lines 25-40), wherein a serial flow path is formed from the feed header, through one or more of the plurality of adiabatic reactors, through the intermediate product header, through at least one of the one or more isothermal reactors, and to the effluent header (see figure 1);
Thus, Bergstrom discloses a substantial portion of the applicant invention, however, does not teach or suggest to one with ordinary skill in the art at the time of filing the claimed, catalyst rejuvenation system coupled to the plurality of adiabatic reactors by a plurality of flow lines; and a plurality of valves disposed in the one or more feed lines, the one or more product lines, and the flow lines, wherein the plurality of valves are configured to be dynamically operated to isolate at least one of the adiabatic reactors of the plurality of adiabatic reactors and fluidly couple the at least one isolated adiabatic reactor to the catalyst rejuvenation system while the remaining adiabatic reactors remain operational.
Thus, it is the Examiner position that claims 2-11 are patentable over the prior art.
With respect to claims 12-21, the closest prior art Bergstrom (US 3,128,242) discloses a reactor system comprising:
a plurality of adiabatic reactors (26, 28, 32), wherein each adiabatic reactor of the plurality of adiabatic reactors comprises a first naphtha reforming catalyst (see col 6 lines 1-10 and 35-50);
a feed header (14) fluidly coupled to at least one of the plurality of adiabatic reactors by one or more feed lines (see col 6 lines 25-75 and col 7 lines 1-35);
an intermediate product header (45) fluidly coupled to at least one of the plurality of adiabatic reactors by one or more product lines (see col 7 lines 55-70);
one or more isothermal reactors (25, 27, 31) fluidly coupled to the intermediate product header (45) by one or more inlet lines (coupled by the recycle gas return header (56)) (see figure 1), wherein the one or more isothermal reactors comprise a second naphtha reforming catalyst (see col 7 lines 10-25) and wherein the first naphtha reforming catalyst and the second naphtha reforming catalyst are the same or different (see col 5 lines 60-75 and col 6 lines 1-15);
an effluent header fluidly (33 or 34 or 36) coupled to the one or more isothermal reactors by one or more effluent lines (see col 7 lines 25-40), wherein a serial flow path is formed from the feed header, through one or more of the plurality of adiabatic reactors, through the intermediate product header, through at least one of the one or more isothermal reactors, and to the effluent header (see figure 1);
Thus, Bergstrom discloses a substantial portion of the applicant invention, however, does not teach or suggest to one with ordinary skill in the art at the time of filing the claimed, a catalyst rejuvenation system coupled to one or more isothermal reactors by a plurality of flow lines; and a plurality of valves disposed in the one or more inlet lines, the one or more effluent lines, and the flow lines, wherein the plurality of valves are configured to be dynamically operated to isolate at least one isothermal reactor of the one or more isothermal reactors and fluidly couple the at least one isolated isothermal reactor to the catalyst rejuvenation system while the remaining isothermal reactors remain operational.
Thus, it is the Examiner position that the claims 12-21, would be allowable if amended to overcome the previous objection as disclosed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                

/Randy Boyer/
Primary Examiner, Art Unit 1771